Case 1:18-cv-03260-PKC-JO Document 79-1 Filed 03/12/20 Page 1 of 3 PagelD #: 927

EXHIBIT "A"
Case 1:18-cv-03260-PKC-JO Document 79-1 Filed 03/12/20 Page 2 of 3 PagelD #: 928

From: Samantha Tejera

To: Lindsay R. Edelstein

Subject: Fwd: 387.031120 NPD Delivery Completed!
Date: Thursday, March 12, 2020 10:47:47 AM

Attachments: image98400 1.ong

Samantha Tejera

ia Paralegal
Cowan, DeBaets, Abrahams & Sheppard LLP

ital 41 Madison Avenue, 38th fl., New York, NY 10010
tel: 212-974-7474 / fax: 212-974-8474
STejera@ed / |

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also he
privileged or otherwise protected by work product immunity or other legal rules. Ifyou are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in relance on the contents of this e-mail is strictly prohibited. Ifyou have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** fv4]41]

Begin forwarded message:

From: dispatch@npdlogistics.com <dispatch@npdlogistics.com>
Sent: Wednesday, March 11, 2020 3:14 PM

To: Ryan Kelly <rkelly@cdas.com>

Subject: 387.031120 NPD Delivery Completed!

Thank you for your business, your below delivery request was completed!

Any changes or concerns please call 908-509-1673 or email
dispatch@npdlogistics.com <mailto:dispatch@npdlogistics.com>

Order#: 387.031120
Caller: Ryan Kelly
Phone: 212-974-7474
Client Code: 80072-5
Attorney Name: NEW
Ref#3:

Level of Service Standard Van
Quantity: 1

Package Type: Env-Pkg-Redweld [1]
Estimated Weight: 2.00
Case 1:18-cv-03260-PKC-JO Document 79-1 Filed 03/12/20 Page 3 of 3 PagelD #: 929

Picked up From: Cowan
Ryan Kelly 212-974-7474
41 Madison Ave 38th Floor
New York, NY 10010-2202
A BINDER

Pick up time: 14:23

Delivered To: US District Courthouse
Judge Orenstein

225 Cadman Plz E Room 1227 South
Brooklyn, NY 11201-1832

Delivery time: 03/11/2020 15:13
Signed By: United States Court House

For more information about this delivery
https://www.npdlogisticsonline.net/ClientPortal?
method=QuickTrack& OrderTrackingID=387.031120&key=1F99D

Click below for who we are and what we do!

<https://www.youtube.com/watch?v=M VEnsNOFBMA>
